Citation Nr: 9903114	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
February 9, 1997.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period on and after April 1, 1997.

3.  Entitlement to service connection for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In a May 1994 rating decision, the RO 
denied entitlement to an evaluation in excess of 20 percent 
for a left ankle disorder and service connection for 
residuals of a back injury.  In a January 1997 rating 
decision, the RO granted service connection for PTSD, with a 
30 percent evaluation assigned, and denied service connection 
for bilateral hearing loss.  The veteran also initiated an 
appeal of the RO's May 1994 denial of entitlement to a total 
disability evaluation based on unemployability and due to 
service-connected disabilities, but this benefit was granted 
in a September 1997 rating decision.

The Board observes that, in a July 1997 rating decision, the 
RO assigned a temporary 100 percent evaluation for the 
veteran's PTSD under the provisions of 38 C.F.R. § 4.29 
(1998), effective from February 9, 1997 until April 1, 1997.  
In a September 1997 rating decision, the RO increased the 
veteran's evaluation for PTSD to 70 percent, effective from 
April 1, 1997.  In view of this, the Board observes that 
consideration is warranted for both whether an evaluation in 
excess of 30 percent is warranted for the period prior to 
February 9, 1997 and whether an evaluation in excess of 70 
percent is warranted for the period on and after April 1, 
1997, and the Board will address these issues separately in 
this decision.  See also AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board observes further that the veteran's claims for an 
increased evaluation for a left ankle disorder and service 
connection for residuals of a back injury were initially 
denied in a May 12, 1994 rating decision, and the veteran was 
notified of this decision on May 23, 1994.  The veteran's 
Notice of Disagreement with regard to these issues was 
received by the RO on March 6, 1995, and the RO issued a 
Statement of the Case regarding these issues on March 28, 
1995.  No further correspondence was received from the 
veteran prior to his July 3, 1995 hearing on these issues.  A 
Substantive Appeal was then received in April 1996.  However, 
it was explained to the veteran in a September 1996 
Supplemental Statement of the Case that the April 1996 
Substantive Appeal was too late to be considered a 
Substantive Appeal of the May 1994 rating decision.  
Therefore, the RO informed the veteran that the April 1996 
statement would be construed as a Notice of Disagreement of 
the April 1996 Hearing Officer's decision.  He was provided 
with information regarding his appellate rights in the event 
that he wished to appeal the RO decision on the timeliness of 
his appeal.  The veteran was also informed that he still 
needed to submit a timely Substantive Appeal within 60 days 
of the date of the cover letter or within the remainder, if 
any, of the date of the letter notifying the veteran of the 
action he had appealed.  No Substantive Appeal, however, was 
forthcoming, and the veteran has not expressed disagreement 
regarding the timeliness issue.  As such, neither the issues 
of entitlement to an increased evaluation for the veteran's 
service-connected left ankle disorder, service connection for 
residuals of a back injury, nor the timeliness of the 
veteran's April 1996 Substantive Appeal is currently before 
the Board.   

The veteran requested a VA Travel Board hearing in his April 
1997 Substantive Appeal, and, in December 1997, the RO issued 
a letter containing information regarding his hearing 
options.  However, a January 1998 VA Report of Contact 
reflects that the veteran informed the RO that he did not 
wish to appear for a hearing.  See 38 C.F.R. § 20.704(e) 
(1998).

The issue of service connection for bilateral hearing loss is 
the subject of an attached REMAND decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to February 9, 1997, the veteran's PTSD was 
productive of such symptomatology as hypervigilance, 
irritability, memory loss, and difficulty with concentration; 
his overall social and industrial impairment was considerable 
in degree.

3.  Evidence from the period on and after April 1, 1997 
reflects that the veteran's PTSD is productive of suicidal 
thoughts, hyperarousal, crying spells, decreased energy, lack 
of enjoyment of activities, and increased depression and 
hopelessness; this evidence reflects that the severity of the 
veteran's PTSD symptomatology has increased to the point 
where he is demonstrably unable to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD for the 
period prior to February 9, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period on and after April 1, 1997 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for PTSD are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

In a January 1997 rating decision, the RO granted service 
connection for PTSD in light of recent medical records 
indicating a diagnosis of PTSD and the veteran's receipt of 
the Silver Star.  A 30 percent evaluation was assigned, 
effective from April 1996.  In a July 1997 rating decision, 
the RO assigned a temporary 100 percent evaluation for the 
veteran's PTSD under the provisions of 38 C.F.R. § 4.29 
(1998), effective from February 9, 1997 until April 1, 1997.  
In a September 1997 rating decision, the RO increased the 
veteran's evaluation for PTSD to 70 percent, effective from 
April 1, 1997.  The 70 percent evaluation has since remained 
in effect, and, as this evaluation was not effectuated as of 
April 1996, the date that the veteran's initial claim was 
received, both the prior 30 percent evaluation and the 
current 70 evaluation are at issue in this case.  

A VA treatment record from April 1996 indicates that the 
veteran was treated for probable depression, irritability, a 
labile mood, and intrusive thoughts and dreams of the Korean 
War.  A subsequent treatment record from that month contains 
a diagnosis of mild PTSD.

During his May 1996 VA psychiatric examination, the veteran 
reported that he was on "good terms" with most people and 
that he would frequently become irritable but not "hostile 
or violent."  He denied intrusive thoughts and dreams about 
combat, but he indicated that he cried frequently.  Also, he 
reported that he had not worked since 1991 because of health 
problems, including an inability to stand, difficulty 
sleeping, and "getting nervous."  Upon examination, the 
veteran did become teary-eyed when recalling wartime 
casualties, but, overall, he was rational with mood patterns 
and speech.  While the veteran described irritability, he did 
not react in an adverse manner, and no startle response was 
evident.  He denied suicidal and homicidal ideations, but he 
described his mood as depressed.  Also, he was oriented to 
the three spheres.  While he mentioned hearing "some 
screaming" at times, he appeared to not react to this 
adversely and indicated that it came only infrequently.  The 
Axis I diagnosis was anxiety disorder, and a Global 
Assessment of Functioning (GAF) score of 70 was assigned for 
the current time and for the past year.

VA treatment records, dated from May through July of 1996, 
reflect further complaints of sleep disturbances and 
nightmares.

The veteran also underwent a psychiatric consultation with 
Philip S. Backus, M.D., dated in July 1996.  During this 
consultation, the veteran reported avoiding becoming close to 
people, loss of sexual interest, hypervigilance, 
irritability, difficulty with concentration, diminution of 
general interests, amnesia with regard to war events, sleep 
problems, rapid changes in his appetite, and thoughts of 
suicide without specific plans.  He denied paranoid delusions 
and hallucinations.  Upon examination, the veteran had 
difficulty with hearing, concentration, and memory.  His 
speech was relevant and coherent, and he was generally alert, 
with periods of mild confusion.  His thought processes were 
logical; however, he was frequently distracted and disturbed 
by his inner thoughts and descriptions of the Korean War, and 
he periodically became distraught and tearful.  The examiner 
rendered Axis I diagnoses of chronic PTSD, a single severe 
episode of major depressive disorder, and alcohol dependence 
in remission.  A GAF score of 40 was assigned.  Dr. Backus 
indicated that the veteran had not responded well to 
psychotropics and that his prognosis was very poor.  He 
rendered the opinion that the veteran had been "100% 
disabled from [PTSD] and major depression, since between 
1990-92" and that he was not able to tolerate the stresses 
of day-to-day work activity sufficient to sustain attention 
to perform simple and repetitive tasks or to understand, 
retain, and follow instructions.

A VA treatment record from August 1996 indicates that the 
veteran had moderate PTSD symptoms, and a subsequent record 
from that month indicates mild symptoms.  In September 1996, 
the veteran reported that he felt much better with the use of 
Tegretol, and his nightmares were noted to be mild.  The 
assessment was moderate to severe PTSD.  Subsequent treatment 
records, from October 1996, reflect that the veteran's 
condition had improved.

In November 1996, the veteran's claims file was reviewed by 
the examiner who conducted the veteran's May 1996 VA 
psychiatric examination.  This examiner noted that the 
veteran's prior medical records reflected that he had 
reported recurring intrusive thoughts and infrequent 
recurring dreams.  Also, the examiner noted that the veteran 
had become much more functional and that there was 
improvement in regard to the intrusive thoughts, dreams, and 
nightmares that were "remarkably" present prior to the 
inception of his treatment.  The examiner rendered a 
diagnosis of PTSD, delayed in onset, and assigned a GAF score 
of 70 for the current time and for the past year.  

A December 1996 VA treatment record indicates that the 
veteran was treated for PTSD after discontinuing his 
medications.  The diagnosis was moderate PTSD, reactivated by 
the discontinuation of medications, and the veteran's 
medications were restarted.  In January 1997, the veteran 
indicated that he felt better, and the assessment was mild 
and improving PTSD.

The veteran was hospitalized at the Cincinnati, Ohio VA 
Medical Center (VAMC) from February 9 to March 21 in 1997.  
The report of this hospitalization indicates that the veteran 
had significant PTSD symptoms involving intrusive arousal and 
hyperarousal aspects that interfered with his social 
relationships and work history.  During this hospitalization, 
the veteran was noted to be highly motivated, with a 
considerable understanding of his PTSD as well as knowledge 
and some use of coping skills.  He also did some trauma 
processing in a focus group.  He was discharged in stable 
condition.  The Axis I diagnoses at discharge were PTSD and 
alcohol abuse, in remission, and the GAF score for the 
current time and the past year was 50.

Following this hospitalization, the veteran underwent further 
VA treatment.  An April 1997 treatment record indicates that 
the veteran reported less anger and better control of his 
symptoms, but he also reported four hours of sleep per night 
and nightmares two to three times per week.  The assessment 
was mild and improving PTSD.  However, treatment records from 
August 1997 indicate that the veteran had elevated and 
problematic hyperarousal symptoms, and his neurovegetative 
symptoms included crying spells, decreased energy, lack of 
enjoyment of activities, and increased depression and 
hopelessness.  He also described memory problems, which were 
noted to probably be impaired by his high level of emotional 
distress.  A psychological evaluation report contains a 
diagnosis of chronic and severe PTSD, with a GAF score of 45 
for the present time and 47 for the past year.  A subsequent 
treatment record indicates that the veteran continued to 
experience a severe level of PTSD symptomatology, including 
nightmares, intrusive thoughts, and flashbacks.  While the 
veteran denied suicidal plans, the treating psychologist 
noted that "such thoughts are present in his mind and make 
him a candidate for close monitoring."  The psychologist 
also noted that "[a]t times he loses hope and depression 
increases."  The veteran was not noted to be psychotic.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  Where the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the prior criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), a 30 percent evaluation was warranted for 
PTSD which is productive of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
in cases whether the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted in cases 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation was 
warranted in cases where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
United States Court of Veterans Appeals (Court) has held that 
the latter criteria present three independent bases for a 
grant of a 100 percent evaluation under Diagnostic Code 9411.  
See Johnson v. Brown, 7 Vet. App. 95, 98 (1994).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
This term represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).  Also, the Court, in Hood v. 
Brown, 4 Vet. App. 301, 303-04 (1993), stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).   

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), PTSD which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent disability evaluation is warranted for PTSD which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name. 

The Board has reviewed the veteran's treatment records from 
the period prior to February 9, 1997 and observes that the 
severity of the veteran's PTSD symptomatology was very 
variable in degree during this period.  While the veteran's 
May 1996 VA examination report and several VA treatment 
records indicate that the veteran's symptomatology was mild 
to moderate in degree, the Board observes that the July 1996 
report from Dr. Backus indicates a higher degree of severity.  
Significantly, this report reflects that the veteran's PTSD 
was manifested by symptoms including hypervigilance, 
irritability, memory loss, and difficulty with concentration.  
Given these symptoms, the Board finds that multiple criteria 
for a 50 percent evaluation under the revised version of 
Diagnostic Code 9411 have been met.  The Board also finds 
that this symptomatology is more than moderate in degree, 
and, as such, the criteria for a 50 percent evaluation under 
the prior version of Diagnostic Code 9411 have been met as 
well.  See VAOPGCPREC 9-93 (Nov. 9, 1993).

In reviewing this evidence, however, the Board does not find 
that the criteria for an evaluation in excess of 50 percent 
have been met under either set of criteria for the period 
prior to February 9, 1997.  In this regard, the Board notes 
that the July 1996 report from Dr. Backus contains a notation 
that the veteran was "100% disabled from [PTSD] and major 
depression, since between 1990-92" and that he was not able 
to tolerate the stresses of day-to-day work activity 
sufficient to sustain attention to perform simple and 
repetitive tasks or to understand, retain, and follow 
instructions.  This report also indicates that the veteran 
had suicidal thoughts.  However, the Board has considered 
this report in the context of all of the treatment records 
from this period, and multiple VA treatment records 
subsequent to this consultation and prior to February 1997 
reflect that the veteran's PTSD symptoms improved, with 
medication, to the point of being described as "mild."  
Additionally, a more moderate level of PTSD symptomatology 
was noted in VA treatment records prior to July 1997.  The 
Board also observes that the other criteria for a 70 percent 
evaluation under the revised version of Diagnostic Code 9411 
were not met during this period, and the veteran's treatment 
records from this period, taken as a whole, reflect that his 
PTSD symptomatology was more properly characterized as 
"considerable" than as "severe" in degree.  As such, the 
evidence supports an evaluation of 50 percent, but not more, 
for the veteran's PTSD for the period prior to February 9, 
1997 under both sets of schedular criteria.

In reviewing the evidence on and after April 1, 1997, the 
Board observes that multiple VA treatment records reflect a 
significant increase in the severity of the veteran's PTSD 
symptomatology.  Treatment records from August 1997 indicate 
such symptoms as suicidal thoughts, hyperarousal, crying 
spells, decreased energy, lack of enjoyment of activities, 
and increased depression and hopelessness.  Significantly, a 
VA psychologist noted that the veteran's suicidal thoughts 
made him a candidate for close monitoring.  During this 
period, unlike the period prior to February 9, 1997, there is 
no evidence to suggest a more moderate disability picture.  
Rather, this evidence indicates PTSD symptomatology to a 
degree which suggests that the veteran is demonstrably unable 
to obtain or retain employment. See Johnson v. Brown, 7 Vet. 
App. at 98.  Therefore, after resolving all reasonable doubt 
in favor of the veteran, the Board concludes that the 
evidence supports a 100 percent evaluation for his PTSD for 
the period on and after April 1, 1997.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation for the period prior to February 9, 
1997, and, as indicated above, the Board has considered Dr. 
Backus' findings in the context of the other medical evidence 
of record in assigning a 50 percent evaluation for this 
period.  There is also no indication that this disorder 
necessitated frequent periods of hospitalization during that 
period.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent evaluation for the veteran's PTSD for the period 
prior to February 9, 1997 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A 100 percent evaluation for the veteran's PTSD for the 
period on and after April 1, 1997 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  The Board also notes 
that the VA's laws and regulations do not require treatment 
for hearing loss in service in order to establish service 
connection for that disability.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Rather, the key issues are whether 
the veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385 (1998) and whether there is a basis for linking the 
current hearing loss disability to the veteran's service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Board observes that the veteran's DD Form 
214 indicates that he received the Silver Star, a 
commendation which reflects participation in combat with the 
enemy during service.  The Board also observes that 38 
U.S.C.A. § 1154(b) (West 1991) provides that, 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1998).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such a disability and 
service.  See also Caluza v. Brown, 7 Vet. App. 498, 507 
(1995). 

In this case, the Board observes that the veteran's service 
medical records are negative for complaints of, or treatment 
for, hearing loss, and his hearing was normal bilaterally 
upon his November 1952 discharge examination.  The first 
medical evidence pertaining to bilateral hearing loss is a 
March 1996 VA treatment record, which contains an audiogram 
graph.   VA air and bone conduction audiological evacuations 
dated in February 1997 appear to reflect a bilateral hearing 
loss disability, as defined under 38 C.F.R. § 3.385 (1998).  
In the report of these evaluations, the examiner noted that 
the veteran "could not hear for several days" following an 
attack in Korea in 1950.  The examiner also noted that the 
veteran had intermittent tinnitus for 47 years.  It is 
unclear whether this information reflects the opinion of the 
examiner or the veteran's self-report, and the examiner 
offered no further commentary regarding the etiology of the 
veteran's bilateral hearing loss.  Furthermore, the Board 
observes that the RO did not consider the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1998) in adjudicating the veteran's claim for service 
connection for bilateral hearing loss.

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
audiological examination, with an 
appropriate examiner, to determine the 
nature, extent, and etiology of the 
veteran's bilateral hearing loss.  The RO 
should provide the examiner with the 
veteran's claims file prior to the 
examination, and the examiner should 
review the entire claims file in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted, including pure tone audiometry 
and Maryland CNC speech recognition 
testing.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss, if present, is 
related to his period of active duty 
service.  All opinions and conclusions 
expressed must be accompanied by a 
complete rationale, and the examination 
report should be typed.

2.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss, with 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304(d) (1998).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board expresses no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  No action is required of the veteran 
until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 16 -


